DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After Final Consideration Pilot (AFCP) 2.0 Decision
	The conditions of the AFCP 2.0 program were not met and therefore the request filed February 24, 2021 was improper because a non-broadening amendment to at least one of the independent claims was not submitted. Therefore, the request will be treated under pre-pilot procedure.
	However, the arguments filed February 24, 2021 with the AFCP 2.0 request are responded to below in an effort to expedite prosecution.

Response to Arguments
Examiner acknowledges the Response After Final Action filed February 24, 2021 in response to the Final Action mailed September 24, 2020. The amendment in response to the objection to claim 29 for lacking antecedent basis by referring to a processor as “at least one processor” and “at least one programmable processor” filed with this Response After Final Action has been entered, and this objection is withdrawn in view of the amendment to claim 29.
Applicant sets forth on p. 11-12 that the pending rejections under 35 U.S.C. 101 should be withdrawn, as communicated on February 4, 2021 via phone call. This is correct, upon reconsideration through consultation with a colleague, because of the “comprising a non-transitory machine-readable medium” language, claim 1 and its dependents are drawn to one of 
 Applicant’s cancellation of claim 11 has rendered the pending rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) moot.
Applicant sets forth on p. 12-14 that the rejection under 35 U.S.C. 112(a) for lacking algorithm for a computer implemented implementation in claim 13 should be withdrawn in view of portions of the specification that are cited from paragraphs 50-81 to support the limitation of “tracking data corresponds to a subset of radial k-space data that is used to reconstruct the portion of the patient anatomy corresponding to a closest match of the tracking data with the reference data”. This has been fully considered and found persuasive. The functional language included in claim 1, from which claim 13 depends, regarding the tracking data is supported in the specification starting in paragraph [0049], as stated in the Final Rejection on p. 3. With this, claim 13 further limits the tracking data by stating it is corresponds to a subset of radial k-space data that is used to reconstruct the portion of the patient anatomy corresponding to a closest match of the tracking data with the reference data. This is disclosed in paragraph [0049], and then is further described in paragraphs [0050]-[0081], as indicated by the Applicant.
Applicant sets forth on p. 14-16 that the rejection under 35 U.S.C. 112(a) for lacking algorithm for a computer implemented implementation in claim 15 should be withdrawn as relating by digital interpolation, extrapolation, or translation of the reference data to improve goodness-of-fit metric describing the relation between the two quantities are well known in the art and therefore the algorithm is not necessary. This has been fully considered and found persuasive. Upon reconsideration with Applicant’s remarks, digital interpolation and extrapolation to improve goodness-of-fit are well known in the art. Further, the translation of 
Applicant sets forth on p. 16-17 that the rejection under 35 U.S.C. 112(a) for lacking algorithm for a computer implemented implementation in claim 16 should be withdrawn as the specification discloses the deforming methods, as claimed in claim 15, which are well-known in the art and the specification discloses that extrapolation, a claimed deforming method, can be based on velocity. This has been fully considered and found persuasive. The disclosure of “if reference data 200 captured normal breathing but during the time of interest patient 100 took a very deep breath, reference data 200 can be digitally extrapolated to attempt to match tracking data 220. The extrapolation can be based on a velocity of the changing shape of the patient anatomy. For example, being based on the velocity of lung expansion measured by the tracking data 220. If the match is found to be improved or sufficient, the extrapolated reference data can be added to the patient motion library” [0073] describes extrapolating the reference data during a very deep breath (slow velocity) to match the tracking data (presumably at normal breathing). As described above from claim 15, extrapolation for improving goodness-of-fit are well known in the art.
Applicant sets forth on p. 17-18  that the rejections under 35 U.S.C. 112(a) for lacking algorithm for a computer implemented implementation in claims 17, 18, and 24 should be withdrawn as “disclosure of an algorithm is not a legal requirement for written description of software-related claim elements”, and that the Applicant is willing to concede that the operation of controlling a radiotherapy device to deliver radiation treatment is generally known in the art and therefore an algorithm is not required. This has been fully considered and found persuasive in view of the disclosure upon reconsideration, as detailed below. However, regarding For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed” (emphasis added). See MPEP 2161.01(I). Therefore, software is not precluded from the written deception requirement of a disclosed algorithm. Upon reconsideration of the disclosure, as described in at least paragraph [0085] of the specification, “the output of radiotherapy device 960 can be gated, altered, or the like, based on received tracking data 220 and/or reconstructed images of patient anatomy”, which is a form of “controlling a radiotherapy device”, which would necessarily be carried out by a computer-implemented apparatus and the method is well-known.
Applicant sets forth on p. 18 that the rejection under 35 U.S.C. 112(a) for lacking algorithm for a computer implemented implementation in claim 25 should be withdrawn as “disclosure of an algorithm is not a legal requirement for written description of software-related claim elements”, and that the Applicant is willing to concede that controlling an MRI to acquire MRI data is generally known in the art and therefore an algorithm is not required. This has been fully considered and found persuasive in view of the disclosure upon reconsideration, as detailed below. However, regarding Applicant’s remarks stating “disclosure of an algorithm is not a legal For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed” (emphasis added). See MPEP 2161.01(I). Therefore, software is not precluded from the written deception requirement of a disclosed algorithm. Upon reconsideration of the disclosure, as described in at least paragraph [0094] “main magnetic field of MRI 910 is generated by split main magnet coils 950 in this example (although other magnet configurations may be used). MRI 910 is integrated with radiotherapy device 960 for the delivery of MRI-guided radiation therapy treatment”, where the activation of the magnet coils would necessarily be carried out by a computer-implemented apparatus and the method is well-known.
Applicant sets forth on p. 19-20 that the indefinites rejections under 35 U.S.C. 112(b) for it being indefinite what limitations the timing of the acquisition of reference data and time of interest imposes on a computer-program product in claims 17-18 and 24-25 should be withdrawn as they further refine the computer program product. This has been fully considered and found persuasive. In view of the withdrawal of the 35 U.S.C. 101 rejection for claim 1, as the “computer program product comprising a non-transitory machine-readable medium storing instructions which, when executed by at least one processor forming at least part of a computing 
Applicant sets forth on p. 19-20 that the indefinites rejections under 35 U.S.C. 112(b) for claim 29 should be withdrawn as “programmable” has been deleted, as objected to in the Final Rejection. This has been fully considered and found not persuasive. As detailed in the Final Rejection, claim 29 is indefinite as it is unclear is the processor is actually programmed to perform the operations listed, or if this is an intended use of the processor (p. 13). It was suggested on p. 13-14 of the Final Rejection, and reproduced herein, that to overcome this rejection, claim 29 would need to be corrected to read “processor programmed to” or “processor configured to” in order to structurally limit the processor.
Applicant sets forth on p. 20-21 of the remarks that von Siebenthal fails to disclose or suggest acquiring reference data, acquiring tracking data, and acquiring partial volumetric data, which are three types of data, as von Siebenthal discloses only two types of data (data frames D and navigator frames N). This has been fully considered and found not persuasive. Applicant’s arguments do not replace evidence where evidence is necessary. See MPEP 2145(I). As such, Applicant’s summary of the reference von Siebenthal is not taken as evidence against the reference. First, as recited in the Final Rejection, von Siebenthal discloses acquiring reference data (first navigator frame (Ni-1, Nj-1) is being used as reference data as it is used to determine a similar state in data acquired late (p. 1552-1553)). Second, as recited in the Final Rejection, von Siebenthal discloses acquiring tracking data (tracking data corresponds to “tracked regions” in the navigator frames that are used “to determine frame similarity p.1552), where the tracking data is related to the reference data (“tracked regions” are in a navigator frame, where an entire 
Applicant sets forth on p. 21-22 of the remarks that the additional references cited by the Office Action in the rejection of dependent claims 4, 7, 8, and 13 fail to cure the deficiencies of von Siebenthal. This has been fully considered and found not persuasive. As discussed above, von Siebenthal does disclose claim 1, and therefore does not require the references of dependent claims 4, 7, 8, and 13 to be incorporated into claim 1.
Applicant sets forth on p. 22 of the remarks that claim 29 is believed to be allowable for the reasons stated for claim 1. This has been fully considered and found not persuasive. As discussed above, von Siebenthal does disclose claim 1 and therefore claim 29.


/JILLIAN K. MCGOUGH/            Examiner, Art Unit 3793     

/AMANDA LAURITZEN MOHER/            Primary Examiner, Art Unit 3793